 

 

IN THE UNITED STATES DISTRICT COURT * ~~
FOR THE SOUTHERN DISTRICT OF GEORGIA) 9 on7 1g py 3: 00
4 '

SAVANNAH DIVISION
| /
CLERK AM (NWN. .

COLETTE CARPENTER, Individually DU.
and as Personal Representative

of the Estate of CLAYTON CARPENTER,
Deceased; JON TERNSTROM; and

MARIA TERNSTROM,

CV 419-100
Plaintiffs,

Vv.
LOCKHEED MARTIN CORPORATION, a

Maryland corporation doing
business in Georgia,

+ + + FF FF FF FF FF F F HF F

Defendant.

ORDER

On May 7, 2019, Plaintiffs filed this wrongful death action
against Defendant Lockheed Martin Corporation (“Lockheed”).
Plaintiffs’ claims arise out of the tragic crash of a United States
Army MH-60M Black Hawk helicopter at Hunter Army Airfield in
Georgia on January 15, 2014. The crash resulted in the death of
Plaintiff Colette Carpenter’s decedent, Clayton Carpenter, and
physical injuries to Plaintiff Jon Ternstrom. Plaintiff Maria
Ternstrom claims loss of consortium and other damages.

At present, Lockheed has filed a motion to dismiss the

complaint based upon the applicable statute of limitation. In

 
 

 

response thereto, Plaintiffs move to amend the complaint to add
allegations of fraud against Lockheed - fraud that allegedly
prevented Plaintiffs from filing the lawsuit against Lockheed
within the limitation period. Upon review of the briefs, the
record, and relevant law, the Court hereby GRANTS the motion to

dismiss and DENIES AS MOOT the motion to amend the complaint.

I. BACKGROUND

On January 15, 2014, Pilots Carpenter and Ternstrom made their
approach to Hunter Army Airfield after a training flight to St.
Augustine, Florida. During the approach, the helicopter suddenly
and without warning experienced a failure of the tail rotor pitch
change assembly and began to spin in a direction opposite to the
direction of the main rotor blades. Despite executing prescribed
emergency procedures for loss of tail rotor control to reduce the
rate of spin, the helicopter continued out of control and impacted
the ground. (Compl. 7 15, Doc. No. 1.)

Both Pilots Carpenter and Ternstrom were seated in pilot seats
allegedly installed by Lockheed. Plaintiffs’ allegations
concerning the pilot seats follow:

Both seats were designed to absorb the impact of a

hard landing and to keep the pilots upright and firmly

in their seats. Each seat was to have a working energy

attenuating system and seatbelt system to reduce any

injuries to the occupants in the event of a crash or

hard landing. Both energy attenuating systems and
seatbelt systems failed to work as designed.

2

 
 

 

(Id. @@ 16.) Plaintiffs assert claims of negligence and strict
liability against Lockheed.

The MH-60M Blackhawk helicopter involved in the crash was a
United States Army Special Operations helicopter specially
modified for Special Operations use and many of its components and
modifications are classified. (Id. G2 5, 10.) Plaintiffs
initially brought suit in a California state court in September
2014 but the case was subsequently removed to the United States
District Court for the Central District of California. See

Carpenter v. Sikorsky Aircraft Corp., Case No. 2:14-cv-07793, Doc.

 

No. 1 (C.D. Calif. Oct. 8, 2014). In addition to several named
defendants including Sikorsky Aircraft Corporation and Sikorsky
Support Services, Inc. (collectively “Sikorsky” for ease of
reference), Plaintiffs allege that they included John Doe
defendants because they were unaware of the civilian companies

responsible for modifying the helicopter to the Special Operations

variant. (Compl. @ 11.) On January 9, 2015, Plaintiffs learned
the L-3 Communications Integrated Systems, L.P. (“L-3”) was
involved in the modification of the helicopter. (Id. 9 12.) The

prior litigation proceeded against a number of defendants
including Sikorsky and L-3 throughout 2015 until 2018. (Id. 7
13.) Plaintiffs allege that while L-3 had initially begun the

overhaul of the helicopter, it had lost the government contract

 
 

 

and had been replaced by Lockheed. (Id.) In point of fact, it
was Lockheed that inspected and installed the pilot seats in the
helicopter, which Plaintiffs did not discover until the end of
October 2018. (Id.)

Plaintiffs filed the instant lawsuit against Lockheed in this
Court on May 7, 2019, over five years after the accident. Lockheed
filed a motion to dismiss the case based upon the applicable
statute of limitation.! Plaintiffs responded and filed a motion
to amend the complaint, seeking to add allegations of fraud against
Lockheed that would justify the late filing of the instant
complaint.

The proposed amended complaint adds the following relevant
background information. Plaintiffs begin their fraudulent
concealment allegations with the observation that Sikorsky, an
original defendant in the California action, and Lockheed “were in
a unique position to know and to conceal and did conceal Lockheed’s
role.” (Proposed Am. Compl. @ 14, Doc. No. 18-1.) Plaintiffs
explain through their proposed allegations that Lockheed bought
Sikorsky on November 6, 2015, so that when Sikorsky answered

Plaintiffs’ complaint on November 25, 2015, Lockheed “now wholly

 

1 There is no dispute that the applicable statute of limitation is
Georgia’s two-year statute of limitation for personal injury
claims under 0.C.G.A. § 9-3-33. Under this section, a personal
injury suit must be brought within two years “after the right of
action accrues.”

4

 
 

 

owned” Sikorsky. (Id. WF 15-16.) Yet, Sikorsky denied all
knowledge of the pilot seats. (Id. 9 17.) Plaintiffs claim that
Sikorsky’s answer was misleading and should have been corrected.
(Id. @ 24.) Plaintiffs also allege that Sikorsky further concealed
Lockheed’s role in the installation of the seats when it responded
to interrogatories on April 26, 2017. Therein, Sikorsky claimed
to not be involved in the installation of the seats and disavowed
any knowledge about the installation of the seats. (Id. 9 25.)

Meanwhile, Plaintiffs learned in their litigation against L-
3 in October 20182 that L-3 could not have installed the pilot
seats because it had lost the contract to modify the helicopters
approximately 3 months after the subject helicopter arrived at the
modification facility and installation of the pilot seats occurred
very late in the modification process. (Id. 4 19.) It was also
determined that Lockheed succeeded L-3 as the modification
contractor. (Id.)

Plaintiffs filed the instant case several months later.

Plaintiffs explain that they did not include their allegations of

 

2 Plaintiffs explain in brief that the California District Court
determined that it did not have personal jurisdiction over Sikorsky
and the BAE defendants (i.e., BAE Systems, Inc., BAE Systems
Simula, Inc., and BAE Systems Aerospace & Defense Group, Inc.).
Accordingly, the Sikorsky litigation was transferred to the
District of Connecticut and the BAE litigation was transferred to
the District of Arizona. (Pls.’ Resp. to Lockheed’s Mot. to
Dismiss, Doc. No. 16, at 2.) In light of these dismissals,
Plaintiffs and L-3 agreed to litigate its case in the Northern
District of Texas. (Id.)
5

 
 

 

fraudulent concealment involving Lockheed and Sikorsky “so as to
spare [{them] from the shocking and presumably embarrassing litany
of fraudulent concealment.” (Pls.’ Mot. to Amend Compl., Doc. No.

18, at 3-4.)

II. LEGAL STANDARD
A motion to dismiss under Federal Rule of Civil Procedure
12(b) (6) does not test whether the plaintiff will ultimately
prevail on the merits of the case. Rather, it tests the legal

sufficiency of the complaint. Harris v. Proctor & Gamble Cellulose

 

Co., 73 F.3d 321, 324 (11% Cir. 2014) (citation omitted).
Therefore, the court must accept as true all facts alleged in the
complaint and construe all reasonable inferences in the light most

favorable to the plaintiff. See Hoffman-Pugh v. Ramsey, 312 F.3d

 

1222, 1225 (118 Cir. 2002). When, however, on the basis of a
dispositive issue of law, no construction of the factual
allegations of the complaint will support the cause of action,

dismissal of the complaint is appropriate. See Allen v. USAA Cas.

 

Ins. Co., 790 F.3d 1274, 1278 (11% Cir. 2015).

III. LEGAL ANALYSIS
A statute of limitation begins to run when the cause of action
accrues. Kelly v. Serna, 87 F.3d 1235, 1238 (11%) Cir. 1996). In

this case, the cause of action for personal injury to the pilots
6

 
 

 

accrued at the time of their injuries on January 15, 2014.
Applying Georgia’s two-year statute of limitation, 0.C.G.A. § 9-
3-33, this case should have been brought by January 15, 2016.
Thus, unless Plaintiffs can establish that the statute of
limitation was tolled, their claims against Lockheed are time-
barred. 3

Under Georgia law, 0.C.G.A. § 9-3-96 provides that “[i]f the
defendant [is] guilty of a fraud by which the plaintiff has been
debarred or deterred from bringing an action, the period of
limitation shall run only from the time of the plaintiff's
discovery of the fraud.” As an exception to the statute of
limitation, this section must be strictly construed. Bates v.

Metropolitan Transit Sys., 197 S.E.2d 781, 782 (Ga. Ct. App. 1973).

 

Moreover, the party alleging fraud (here Plaintiffs) has the

 

3 In their opening opposition brief, Plaintiffs point to Georgia’s
discovery rule, which provides that “a cause of action accrues
when a plaintiff discovers, or with reasonable diligence should
have discovered, both the injury and the cause thereof.” (Pls.’
Resp. to Mot. to Dismiss, Doc. 16, at 9 (quoting In re Mentor Corp.
ObTape Transobturator Sling Prods. Liab. Litig., 711 F. Supp. 2d
1348, 1379 (M.D. Ga. Apr. 22, 2010)).) Upon consideration, the
Court concludes that Georgia’s discovery rule has no application
in this case because Plaintiffs’ damages arise out of a single,
discrete and identifiable event - a helicopter crash. As the
Georgia Supreme Court has pointed out: “[TJhe discovery rule .

[is confined] to cases of bodily injury which develop only over an
extended period of time.” Corp. of Mercer Univ. v. Nat’l Gypsum
Co., 368 S.E.2d 732, 733 (Ga. 1988) (quoted source omitted), cited
in Broughton v. United States, 2010 WL 11534491 (S.D. Ga. Feb. 1,
2010) (refusing to apply the discovery rule to a slip and fall
case because a slip and fall victim is not the victim of a
continuing tort).

 

 

7

 
 

 

“burden of showing the existence of facts that would toll the
statute of limitation.” Robertson v. Robertson, 778 S.E.2d 6, 10
(Ga. Ct. App. 2015) (quoted source omitted).

To toll the statute of limitation under § 9-3-96, a plaintiff
must show that: “(1) a defendant committed actual fraud; (2) the
fraud concealed the cause of action from the plaintiff; and (3)
the plaintiff exercised reasonable diligence to discover the cause
of action despite her failure to do so within the statute of
limitation.” Id. (cited sources omitted). When the gravamen of
the complaint is something other than actual fraud, “the statute
of limitation is tolled only upon a showing of ‘a separate

independent actual fraud involving moral turpitude which deters a

plaintiff from filing suit.’” Rollins v. LOR, Inc., 815 S.E.2d

 

169, 179 (Ga. Ct. App. 2018) (quoted source omitted). Moreover,
before the running of the limitation period will toll,
it must be shown that that the defendant concealed
information by an intentional act-something more than a
mere failure, with fraudulent intent, to disclose such
conduct, unless there is on the party committing such
wrong a duty to make a disclosure thereof by reason of
facts and circumstances
Id. (quoted source omitted).
In the case at bar, the statute of limitation began to run on
January 15, 2014. Plaintiffs filed suit against Sikorsky in
California in 2015, but the California district court dismissed

Sikorsky on April 27, 2015 for want of personal jurisdiction.

Still within the limitation period, Plaintiffs filed suit against
8

 
 

 

Sikorsky in the District of Connecticut on October 30, 2015. (See

Carpenter v. Sikorsky Aircraft Corp., Case No. 3:15-CV-1582 (D.

 

Conn. Oct. 30, 2015), Doc. No. 1.) Days later, on November 4,
2015, Lockheed purchased Sikorsky. On November 25, 2015, Sikorsky
filed its Answer to Plaintiffs’ Complaint in the Connecticut
litigation. Unless tolled, the statute of limitation ran less
than two months later on January 14, 2016.

Plaintiffs essentially argue that Sikorsky and Lockheed
became one and the same. Plaintiffs must so argue, because up
until the point that Lockheed purchased Sikorsky, Lockheed was not
involved in any prior cases with Plaintiffs and could not have
committed any act of fraud in litigation. That leaves Plaintiffs
only with Sikorsky’s Answer to their Complaint filed on November
25, 2015, which was after the Lockheed purchase but before the
limitation period ran.?4

Though Plaintiffs do not identify the particular paragraph or
misrepresentation of Sikorsky (and therefore Lockheed) in the
Answer, the Court surmises that Plaintiffs are referring to the
only paragraph of the Complaint affirmatively connecting Sikorsky

to the pilot seats - Paragraph 39:

 

4 Plaintiffs also allege that Sikorsky (and therefore Lockheed)
committed fraud in response to their interrogatories, which were
not even served until after the limitation period had run.
Accordingly, any misrepresentations made therein could not toll a
statute of limitation that had already run and are therefore
irrelevant here.

9

 
 

 

At all relevant times, SIKORSKY DEFENDANTS, among
other things, designed, manufactured, published manuals,
inspected, tested, instructed[,] maintained[,] trained,
selected, warranted, distributed, assembled, installed
components, and sold the MH-60 model helicopter,
including the Blackhawk, and its component parts, to the
Army, including but not limited to the Pilots Seats and
related components and systems, the ELT and related
components and systems, and the tail rotor pitch change
assembly and related components and systems, each of
which failed during the flight and contributed to the
subsequent crash and injuries.

(Connecticut Litigation, Doc. No. 1, § 39.) Sikorsky’s allegedly
fraudulent response was as follows:

Defendant Sikorsky Aircraft Corporation admits it
designed, manufactured, tested, inspected, fand]
assembled the MH-60 helicopter including serial no. 05-
20005 pursuant to government contract and specifications
and that it sold the helicopter to the U.S. Army.
Defendant Sikorsky Aircraft Corporation denies’ the
remainder of paragraph 39.

(Connecticut Litigation, Doc. No. 13, @ 39.)

The Court is hard pressed to identify actual fraud in
Sikorsky’s response or how the response deterred Plaintiffs from
filing suit against Lockheed. To be sure, Plaintiffs do not allege
that Sikorsky’s admission that it designed, manufactured, tested,
inspected, assembled and sold the helicopter to the Army was a
misrepresentation; rather, they allege that Sikorsky failed to
affirmatively reveal Lockheed’s role in the modification of the
pilot seats. Under Georgia law, fraud consists of five elements:

“(1) a false representation or omission of a material fact; (2)

scienter; (3) intention to induce the party claiming fraud to act

10

 
 

 

or refrain from acting; (4) justifiable reliance; and (5) damages.”

See Lehman v. Keller, 677 S.E.2d 415, 417 (Ga. Ct. App. 2009)

 

(quoted source omitted). Here, Plaintiffs have presented no
evidence, other than mere speculation, that Sikorsky failed to
mention Lockheed’s involvement to deter Plaintiffs from bringing
an action against Lockheed. Moreover, nothing in Sikorsky’s
response concealed a cause of action against Lockheed or prevented
Plaintiffs from learning of Lockheed’s role independently. See

Costrini v. Hansen Architects, P.C., 543 S.E.2d 760, 762 (Ga. Ct.

 

App. 2000) (“{T]he fraud in question [under 0.C.G.A. § 9-3-96]
conceals a cause of action. To constitute concealment of a cause
of action so as to prevent the running of limitations, some trick
or artifice must be employed to prevent inquiry or elude
investigation, or to mislead and hinder the party who has the cause
of action from obtaining information, and the acts relied on must
be of an affirmative character and fraudulent.” (quoted source

omitted)); Comerford v. Hurley, 268 S.E.2d 358, 360 (Ga. Ct. App.

 

1980) (“To toll the statute of limitation, concealment of a cause
of action must be by positive affirmative act and not by mere
silence.”) Indeed, absent an affirmative duty to disclose
Lockheed’s role in its Answer of November 25, 2015, Sikorsky’s
response is in no way fraudulent.

Plaintiffs contend that Sikorsky had a duty to disclose

Lockheed’s role because the two companies became one and the same
11

 
 

 

when Lockheed purchased Sikorsky. That is, Plaintiffs would have
this Court find that the two companies no longer share separate
corporate statuses.° Plaintiffs argue that Lockheed’s attention
to the alter ego doctrine is “not the point” and continue that
“Defendant in the case below concealed its role in maintaining and
modifying the seats. Defendant responded to discovery,
inspections, and depositions and denied any knowledge about who
did the modification. Defendant did the modification. [Defendant]
had a duty to supplement or amend.” (Pls.’ Reply Br., Doc. No.
24, at 7.) The “Defendant” to which Plaintiffs are referring is
clearly Sikorsky. Plaintiffs, however, are suing Lockheed in this
case, not Sikorsky. And, because Lockheed itself has done nothing
to warrant tolling the limitation period, no fraud has been
perpetrated unless Sikorsky and Lockheed are one and the same.
Plaintiffs’ argument in this regard is a non-starter. The
documents Plaintiffs have submitted clearly indicate that Sikorsky

Aircraft Corporation was purchased by Lockheed on November 6, 2015,

 

> Lockheed, as did the Court, initially interpreted Plaintiffs’
argument respecting Lockheed’s alleged fraud vis-a-vis Sikorsky’s
Answer to call upon the alter ego doctrine, whereby the knowledge
of Lockheed is imputed to Sikorsky through their parent-subsidiary
relationship. This argument, however, would have failed because
Plaintiffs have presented no evidence that would support a finding
that Sikorsky is the alter ego of its parent company Lockheed.
Accordingly, the Court need not address the factors the Eleventh
Circuit has listed to analyze the alter ego doctrine. See United
Steelworkers of Am. v. Connors Steel Co., 855 F.2d 1499, 1505 (11th
Cir. 1988).

 

12

 
 

 

pursuant to a Stock Purchase Agreement, dated July 19, 2015 as
between Lockheed and United Technologies Corporation. (See Annual
Report of Lockheed Martin Corp. to the U.S. Sec. and Exch. Comm’n,
Doc. No. 24-3, at “ITEM 1, General (Strategic Actions).”)
Lockheed’s Annual Report expressly states that Sikorsky “has
become a wholly-owned subsidiary” of Lockheed. (Id. ) Moreover,
the press-release issued by Lockheed about the purchase states
that Sikorsky Aircraft would be aligned under Lockheed’s Mission
and Systems Training business segment and known as “Sikorsky, a
Lockheed Martin company.” (Decl. of Kevin R. Dean, Doc. No. 16,
Ex. C, at 1 (emphasis added).) Moreover, this same press release
announces that Mr. Daniel C. Schultz would be named President of
Sikorsky, a Lockheed Martin Company, and further identifies the
President and CEO of Lockheed as Ms. Marillyn A. Hewson. (Id.) A
search of the Lockheed Martin website reveals that these two
individuals remain presidents of their respective companies today. ®

In short, Lockheed and Sikorsky remain separate companies,
although now parent and subsidiary. Without any evidence that
Sikorsky is the alter ego of Lockheed, Lockheed’s knowledge of its

own role in the installation of the pilot seats cannot be imputed

 

6 Compare Lockheed Martin Website, https: //www.lockheedmartin.com
/en-us/who-we-are/leadership-governance/marillyn-hewson. html to
Lockheed Martin Website, https: //www.lockheedmartin.com/en-
us/who-we-are/leadership-governance/daniel-schultz.html (last
visited October 11, 2019)

 

13

 
 

 

to Sikorsky as of the date that Sikorsky filed its Answer to
Plaintiffs’ Complaint. Thus, Plaintiffs have not carried their
burden to establish that Lockheed, through Sikorsky, committed a
fraud that deterred or debarred Plaintiffs from timely filing a

cause of action against Lockheed.

IV. CONCLUSION

Upon the foregoing, the Court has determined that Plaintiffs
have not established fraud that would toll the applicable statute
of limitation in this case. Accordingly, Defendant Lockheed Martin
Corporation’s motion to dismiss (doc. no. 8) is GRANTED.
Plaintiffs’ motion to amend the complaint (doc. no. 18) is DENIED
AS MOOT. The Clerk is directed to CLOSE this case.

ORDER ENTERED at Augusta, Georgia, this of October,

2019.

  

 

UNITED STATES DISTRICT JUDG

14

 
